 1
 2                                                                               JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   RITA KAHLENBERG,                            Case No. 2:20-cv-06805-FLA (PDx)
12                             Plaintiff,
                                                 ORDER GRANTING PLAINTIFF
13                   v.                          AND CROSS-DEFENDANTS’
14                                               MOTION TO JOIN DEFENDANT
                                                 AND REMAND [DKT. 46]
15   BAMBOO INSURANCE SERVICES,
16   INC., et al.,
17                             Defendants.
18
19
20                                           RULING
21          Before the court is Plaintiff Rita Kahlenberg (“Plaintiff” or “Kahlenberg”) and
22   Cross-Defendant Heidi Smith’s, individually and as trustee of The Sherwood and Rita
23   Kahlenberg Trust, (“Cross-Defendant” or “Smith”) Motion to Join Defendant and
24   Remand (“Motion”). Dkt. 46. For the reasons set forth below, the court GRANTS
25   Plaintiff and Cross-Defendant’s Motion and REMANDS this action to the Los
26   Angeles Superior Court.
27
28

                                                                               PAGE 1 OF 12
 1                                      BACKGROUND
 2         Plaintiff alleges Defendant Catlin Insurance Company, Inc. (“Defendant” or
 3   “Catlin”) issued a homeowner’s insurance policy (the “Catlin policy”) to Plaintiff and
 4   her late husband, Sherwood Kahlenberg, on July 24, 2019. Dkt. 43 (First Am.
 5   Compl., “FAC”) ¶ 2. According to Plaintiff, her residence sustained water damage on
 6   September 22, 2019 and Defendant wrongfully denied Plaintiff full benefits due under
 7   the policy. Id. ¶¶ 1-2.
 8         Plaintiff filed the original Complaint in this action in Los Angeles County
 9   Superior Court on June 25, 2020 against Defendants Bamboo Insurance Services, Inc.
10   and Catlin. Dkt. 1 (Compl.).1 Catlin removed the action to federal court on July 29,
11   2020 and simultaneously asserted a counterclaim for declaratory relief based on lack
12   of coverage for the loss against Kahlenberg and Smith (collectively “Cross-
13   Defendants”). Dkt. 1-3.
14         On October 9, 2020, Kahlenberg and Smith filed a Motion to Dismiss Catlin’s
15   Counterclaim, which became moot on October 16, 2020, when Catlin filed the First
16   Amended Counterclaim (“FACC”). Dkts. 22, 26, 28. In the FACC, Catlin asserts two
17   causes of action against Cross-Defendants for: (1) rescission; and (2) declaratory relief
18   based on lack of coverage for the loss under the Catlin policy. Catlin seeks to rescind
19   the policy on the grounds that Kahlenberg submitted a policy application containing
20   false information, through her insurance agent, which Catlin relied upon in issuing the
21   homeowners’ policy to Kahlenberg. Dkt. 26 ¶¶ 5-11.
22         Cross-Defendants filed a Motion to Dismiss the FACC on October 30, 2020,
23   which Judge Virginia A. Phillips granted in part and denied in part. Dkts. 31, 38. In
24   their Motion to Dismiss, Kahlenberg and Smith argued Catlin’s claim for rescission
25
26   1
       In their Notice of Removal, Defendants stated Plaintiff had erroneously sued “Bamboo
27   Insurance Services, Inc.,” as opposed to Bamboo IDE8 Insurance Services, LLC
     (“Bamboo IDE8”). Dkt. 1. The parties stipulated to dismiss Bamboo IDE8 on October
28   1, 2020. Dkts. 20, 21.
                                                                                PAGE 2 OF 12
 1   failed because “the insurance application was signed by the insurance agent,” and not
 2   by Kahlenberg or Smith. Dkt. 31-1 at 10. The court rejected Kahlenberg and Smith’s
 3   argument, explaining, “[a]s a matter of law, ‘if the application was prepared by an
 4   insurance broker (the agent of the insured), the application’s contents are the insured’s
 5   responsibility.’” Dkt. 38 at 10 (quoting Century Sur. Co. v. Robin Singh Educ. Servs.,
 6   Inc., No. CV-06-8066 CAS (Ex), 2008 WL 11333841, at *8 (C.D. Cal. Apr. 14, 2008)
 7   (emphasis in original)). Accordingly, the court permitted Catlin to proceed on its
 8   counterclaim against Kahlenberg for rescission. Id. The court also permitted Catlin to
 9   proceed on its counterclaim against Smith for declaratory relief. Id. at 9.
10         On October 22, 2020, Judge Phillips entered a minute order setting trial and
11   other pretrial dates, including February 22, 2021 as the “Last date for hearing motions
12   to amend pleadings or add parties.” Dkt. 29; see also Dkt. 33. The action was
13   transferred to this court on January 5, 2021. Dkt. 40. On January 26, 2021, the parties
14   filed a stipulation for Plaintiff to file the FAC and continue case deadlines. Dkt. 43.
15   The court granted the stipulation in part and allowed Plaintiff to file the FAC but
16   denied in part the stipulation to continue deadlines, explaining Plaintiff had only
17   offered “general statements regarding diligence” and, accordingly, had not established
18   good cause for the requested continuance. Id. at 3.
19         Plaintiff filed the present Motion on February 19, 2021, with a noticed hearing
20   date of April 9, 2021. Dkt. 46, 46-1 (“Mot. Br.”). 2 Plaintiff seeks to join Demian
21   Insurance and Financial Services, Inc. (“Demian”), which was allegedly Plaintiff’s
22   insurance broker for the policy, and to assert causes of action for breach of fiduciary
23   duty and professional negligence against this proposed Defendant. Dkt. 46.
24   According to Plaintiff, Demian and Bamboo IDE8 are necessary parties because
25   Catlin’s counterclaim for rescission against Kahlenberg is premised on the allegation
26
27
     2
      For ease of reference, the court hereafter refers to the moving parties simply as
28   “Plaintiff.”
                                                                                   PAGE 3 OF 12
 1   that Kahlenberg signed the insurance application, but Demian was the entity that
 2   drafted and signed the application, while Bamboo IDE8 processed it and adjusted the
 3   claim. Mot. Br. 1. According to Plaintiff, joinder of Demian and Bamboo IDE8
 4   would destroy complete diversity and deprive the court of subject-matter jurisdiction
 5   under 28 U.S.C. § 1332, requiring remand of the action to state court. Id.
 6         Catlin opposes Plaintiff’s Motion, arguing the Motion is untimely under the
 7   Scheduling Order and that Plaintiff has not established good cause for the court to
 8   allow a belated amendment. Dkt. 53 at 1 (citing Fed. R. Civ. P. 16(b)(4)). On reply,
 9   Plaintiff argues the court should grant the Motion because she meets the requisite
10   good cause standard and Catlin failed to address Plaintiff’s substantive arguments
11   regarding joinder, in its opposition, and concedes the point. Dkt. 55.
12         Plaintiff’s proposed Second Amended Complaint (“SAC”) does not assert any
13   causes of action against Bamboo IDE8. See generally Dkt. 46-2 (Tucker Decl.) Ex. I
14   (“Proposed SAC”). Accordingly, the court will only consider the parties’ arguments
15   with respect to Demian.
16         The court finds this matter appropriate for resolution without oral argument.
17   See Fed. R. Civ. P. 78(b); Local Rule 7-15.
18                                       TIMELINESS
19         “A schedule may be modified only for good cause and with the judge’s
20   consent.” Fed. R. Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard primarily
21   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth
22   Recreations, 975 F.2d 604, 609 (9th Cir. 1992). “If that party was not diligent, the
23   inquiry should end.” Id. Courts in the Ninth Circuit typically consider three factors
24   when determining whether a party has demonstrated good cause: (1) whether the party
25   was diligent in creating the scheduling order; (2) whether the party’s noncompliance
26   with the scheduling order occurred notwithstanding diligence efforts to comply,
27   because of the development of matters which could not have been reasonably foreseen
28   at the time the scheduling order was entered; and (3) whether the party was diligent in

                                                                                  PAGE 4 OF 12
 1   seeking amendment of the order once it became apparent the party could not comply.
 2   Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999).
 3         Catlin argues Plaintiff’s Motion is untimely and that Plaintiff has failed to
 4   demonstrate diligence. Opp. 4-6. Under the Scheduling Order, the deadline for a
 5   hearing on a motion to join additional parties was February 22, 2021. Dkt. 33.
 6   Plaintiff filed the instant motion on February 19, 2021 with a hearing date of April 9,
 7   2021. Id.; Dkts. 33, 46. Catlin, thus, argues the Motion is untimely. Opp. 5. Further,
 8   Catlin contends Plaintiff has not demonstrated diligence because Plaintiff did not
 9   promptly move to join Demian and delayed filing the subject Motion until February
10   19, 2021, despite recognizing the need to join Demian as of December 21, 2020,
11   following the court’s December 14, 2020 order holding that Catlin’s counterclaim for
12   rescission would proceed. Id.
13         Plaintiff responds she satisfies the three factors set forth in Jackson, 186 F.R.D.
14   at 608, and has demonstrated diligence. Dkt. 55 (Reply) at 1-5. First, Plaintiff argues
15   she was diligent in creating the original scheduling order. Reply 1-2; Dkt. 26.
16   Second, Plaintiff argues any noncompliance with the Scheduling Order was due to
17   unforeseen circumstances that arose after she submitted the joint report. Reply 2.
18   According to Plaintiff, she filed timely a motion to dismiss the counterclaim on
19   October 30, 2020, which she reasonably believed would be granted and would obviate
20   the need to join Demian in this litigation. Reply 2 (citing Dkt. 31).
21         Third, Plaintiff argues she was diligent once it became clear she could not
22   comply with the Scheduling Order. Plaintiff notes that even before the court
23   permitted the rescission cause of action to proceed on December 14, 2020, she
24   subpoenaed documents from each of the entities involved in obtaining the insurance
25   policy to determine which entity supplied the information on the application to the
26   broker. Id. at 3. According to Plaintiff, she did not receive responses to the
27   subpoenas by January 13, 2021, which delayed Plaintiff’s ability to move to join a
28   new defendant. Reply 3.

                                                                                 PAGE 5 OF 12
 1         Plaintiff further states she began the meet and confer process with Defendant
 2   regarding amendment beginning on December 21, 2020 and that the parties agreed to
 3   jointly ask the court to extend dates in the litigation to enable the parties to identify the
 4   correct parties to join. Id. at 3-4. After meeting and conferring regarding the
 5   stipulation, the parties requested the court amend the Scheduling Order through a joint
 6   stipulation filed on January 22, 2021. Id. at 4. According to Plaintiff, she did not
 7   immediately file the Motion after the court denied the parties’ joint request on January
 8   26, 2021, because her counsel contacted Defendant’s counsel to discuss voluntarily
 9   dismissing the federal case and refiling in state court. Id. (citing Dkt. 46-2 (“Tucker
10   Decl.”) ¶ 10, Ex. G). While Defendant’s counsel provisionally agreed to her proposal,
11   pending his client’s consent, Defendant ultimately declined to consent to voluntary
12   dismissal on February 12, 2021. Plaintiff filed the instant motion on February 19,
13   2021. Dkt. 46.
14         Plaintiff’s efforts to investigate the need to join additional defendants and to
15   meet and confer with Defendant regarding amending the Scheduling Order and
16   potential alternatives to amendment demonstrate sufficient diligence to establish good
17   cause for the court to consider the Motion on its merits. The court, thus, finds the
18   subject Motion timely and will not deny it on this basis
19                                         DISCUSSION
20   I.    Legal Standard
21         Pursuant to 28 U.S.C. § 1447(e), “If after removal the plaintiff seeks to join
22   additional defendants whose joinder would destroy subject matter jurisdiction, the
23   court may deny joinder, or permit joinder and remand the action to state court.” IBC
24   Aviation Servs. v. Compañia Mexicana De Aviacion, S.A. de C.V., 125 F. Supp. 2d
25   1008, 1011 (N.D. Cal. 2000). “Under § 1447, whether to permit joinder of a party
26   that will destroy diversity jurisdiction remains in the sound discretion of the court.”
27   Id. Courts generally consider six factors to determine whether to permit joinder of a
28   non-diverse defendant after removal: (1) whether the party sought to be joined is

                                                                                   PAGE 6 OF 12
 1   needed for just adjudication and would be joined under Fed. R. Civ. P. 19(a); (2)
 2   whether the statute of limitations would preclude an original action against the new
 3   defendants in state court; (3) whether there has been unexplained delay in requesting
 4   joinder; (4) whether joinder is intended solely to defeat federal jurisdiction; (5)
 5   whether the claims against the new defendant appear valid; and (6) whether denial of
 6   joinder will prejudice the plaintiff. Id. The court considers each factor in turn.
 7         A.     Whether Demian Is a Required Party Under Fed. R. Civ. P. 19(a)
 8         Fed. R. Civ. P. 19(a) governs the joinder of persons required to be joined “if
 9   feasible.” A putative party is a “required” party if (1) the court cannot accord
10   complete relief among existing parties in the putative party’s absence, or (2) the
11   putative party claims an interest relating to the action and is so situated that
12   proceeding in its absence may impair or impede its ability to protect the interest, or
13   leave an existing party subject to substantial risk of duplicative or inconsistent
14   obligations. Fed. R. Civ. P. 19(a); Merrill Lynch, Pierce, Fenner & Smith, Inc. v.
15   ENC Corp., 464 F.3d 885, 891 (9th Cir. 2006), rev’d on other grounds sub nom.
16   Republic of Philippines v. Pimentel, 553 U.S. 851 (2008). The court is permitted to
17   apply “a less restrictive standard” under Rule 19(a) in deciding whether to remand
18   after removal under 28 U.S.C. § 1447(e). See IBC Aviation Servs., 125 F. Supp. 2d at
19   1011-12 (“Although courts consider whether a party would meet Fed. R. Civ. Proc.
20   19’s standard for a necessary party, amendment under § 1447(e) is a less restrictive
21   standard than for joinder under Fed. R. Civ. Proc. 19.”).
22         In light of Catlin’s counterclaim for rescission against Plaintiff for
23   misrepresentations on the insurance application, Plaintiff argues Demian is a required
24   party under Rule 19(a) because a Demian employee prepared and signed the insurance
25   application. Mot. Br. 8. As Plaintiff explains: “The entire crux of the rescission cause
26   of action is the insurance application. Without it, there is no cause of action. And the
27   application was the responsibility of Demian.” Id. at 9-10. According to Plaintiff,
28   “[i]n the event that Plaintiff is unable to join Demian in this action, Plaintiff will be

                                                                                    PAGE 7 OF 12
 1   forced to sue Demian separately in state court to protect her interests,” and Demian
 2   would likely seek to join Catlin. Id. Plaintiff further argues the parties would litigate
 3   “the same facts and legal issues in two courts,” which may result in inconsistent
 4   rulings. Id. at 9. The court agrees and finds that this factor weighs in favor of joinder.
 5         B.     Whether a Statute of Limitations Would Bar an Independent Action
 6                Against Demian
 7         Plaintiff states there are no statutes of limitations that would prevent her from
 8   bringing an original action against Demian. Mot. Br. 10. Accordingly, this factor
 9   weighs against joining Demian.
10         C.     Timeliness of Amendment
11         Plaintiff argues her amendment joining Demian is timely because she acted
12   diligently since she first learned of Catlin’s rescission claim in October 2020, when
13   Catlin filed the FACC. Mot. Br. 4, 10-11; Dkt. 26. For similar reasons as stated
14   above regarding timeliness and good cause under Fed. R. Civ. P. 16(b)(4), the court
15   finds Plaintiff’s amendment is timely. This factor weighs in favor of joining Demian.
16         D.     Plaintiff’s Motive for Joinder
17         Plaintiff argues she does not seek to add Demian as a sham defendant, solely for
18   the purpose of defeating complete diversity. Mot. Br. 11. According to Plaintiff, the
19   only reason she seeks to join Demian is because Catlin’s rescission counterclaim
20   requires the involvement of Demian as a necessary party. Id. at 1-2, 4.
21         While Plaintiff originally filed the action in state court and may have preferred
22   to litigate in that forum, the court cannot conclude Plaintiff seeks to join Demian
23   solely for the tactical purpose of returning to state court. Moreover, as Plaintiff
24   explains, her conduct in moving to dismiss the counterclaim for rescission rather than
25   filing the subject Motion at an earlier date suggests she did not file the Motion solely
26   to return to state court. Thus, the court cannot conclude Plaintiff’s motives are
27   “anything other than avoidance of the inefficiency and expense of multiple actions.”
28

                                                                                 PAGE 8 OF 12
 1   Palestini v. Gen. Dynamics Corp., 193 F.R.D. 654, 658 (S.D. Cal. 2000). This factor
 2   weighs in favor of joining Demian.
 3         E.     Strength of Plaintiff’s Claims Against Demian
 4         “To state a facially viable claim for purposes of joinder under section 1447(e), a
 5   plaintiff need not allege a claim with particularity or even plausibility. Instead, ‘under
 6   section 1447(e), the Court need only determine whether the claim ‘seems’ valid.’”
 7   Dordoni v. FCA US LLC, Case No. 5:20-cv-20-1475-JGB (SHKx), 2020 U.S. Dist.
 8   LEXIS 191483, at *12 (C.D. Cal. Oct. 15, 2020) (citation omitted); see also Sabag v.
 9   FCA US, LLC, Case No. 2:16-cv-06639-CAS (RAOx), 2016 U.S. Dist. LEXIS
10   154346, at *16 (C.D. Cal. Nov. 7, 2016) (“In considering the validity of plaintiff’s
11   claims, the court need only determine whether the claim seems valid which is not the
12   same as the standard in either a motion to dismiss or a motion for summary
13   judgment.”) (internal quotation marks, brackets, and citation omitted).
14         Plaintiff states she intends to bring a claim against Demian for negligence and
15   breach of fiduciary duty. Mot. Br. 12. Ordinarily, an insurance agent assumes only
16   those duties normally found in any agency relationship, including the obligation to use
17   reasonable care, diligence, and judgment in procuring the insurance requested by an
18   insured. Jones v. Grewe, 189 Cal. App. 3d 950, 954-55 (1987). California courts
19   have noted, however, that an agent or broker assumes a fiduciary duty when it
20   “assumes an additional duty.” Fitzpatrick v. Hayes, 57 Cal. App. 4th 916, 918 (1997);
21   Jones, 189 Cal. App. 3d at 954-55. An agent may assume additional duties by an
22   express agreement or a holding out by the agent to assume a greater duty to the
23   insured. Jones, 189 Cal. App. 3d at 954-55; Paper Savers, Inc. v. Nacsa, 51 Cal. App.
24   4th 1090, 1096 (1996). Accordingly, the agent may be liable to the insured for losses
25   which resulted as a breach of the additional, special duty. Jones, 189 Cal. App. 3d at
26   954-55.
27         According to Plaintiff, “Demian assumed an additional duty when it chose to
28   complete the insurance application on Plaintiff’s behalf without seeking her or her

                                                                                 PAGE 9 OF 12
 1   husband’s input on the contents of the application, and submitting it with the agent’s
 2   signature rather than the insured’s. By doing so, it created a fiduciary duty which it
 3   breached by failing to confirm that the information it submitted was accurate.” Mot.
 4   Br. 13. Without assessing the ultimate merits of her claims, the court finds Plaintiff
 5   may have valid claims against Demian for negligence and breach of fiduciary duty.
 6   This factor weighs in favor of amendment. See Dordoni, 2020 U.S. Dist. LEXIS
 7   191483, at *12 (explaining plaintiff’s allegations stated a claim against putative
 8   defendant that “seems valid” and concluding factor weighed in favor of joining new
 9   defendant).
10         F.      Prejudice to Plaintiff if the Court Denies Plaintiff’s Request
11         The court must finally assess whether Plaintiff will suffer undue prejudice if the
12   court grants or denies her request. IBC Aviation Servs., 125 F. Supp. 2d at 1013.
13   Plaintiff argues the age of the action and possible inconvenience to the parties weigh
14   in favor of amendment. Mot. Br. 13. First, Plaintiff argues no party will suffer
15   prejudice if her motion is granted because the action has not progressed far from the
16   pleading stage and discovery has only just begun. Id. According to Plaintiff, Catlin
17   would not suffer prejudice because remand would alleviate Catlin from the burden of
18   litigating in two forums. Id. In addition, Defendant does not respond to this argument
19   or argue that it would suffer prejudice from the amendment. Accordingly, this factor
20   weighs in favor of joinder.
21         Plaintiff further argues she will suffer prejudice if the court denies her request
22   because she will be forced to litigate in two forums or forgo her potential claims
23   against Demian, which should militate in favor of permitting amendment. Mot. Br. 13
24   (citing IBC Aviation Servs., 125 F. Supp. 2d at 1013). The court finds Plaintiff’s
25   argument persuasive. Were the court to deny Plaintiff’s request, Plaintiff would face
26   the choice of pursuing additional litigation in state court or forgoing her claims against
27   Demian. The underlying facts in this action would likely substantially overlap with a
28

                                                                                PAGE 10 OF 12
 1   second action in state court, which may prejudice Plaintiff and waste judicial
 2   resources. See IBC Aviation Servs., 125 F. Supp. 2d at 1013.
 3         In sum, Plaintiff establishes no party will suffer prejudice if the court allows
 4   joinder and that Plaintiff will suffer prejudice if the court denies Plaintiff’s request.
 5   This factor weighs in favor of joinder.
 6         G.     Weighing All Factors
 7         Weighing all the foregoing factors, the court finds Plaintiff may amend the
 8   complaint and join Demian. Demian is a required party because litigating in two
 9   forums risks inconsistent rulings, and amendment and remand would conserve judicial
10   resources insofar as one court, rather than two, would provide a forum for the parties
11   to litigate their claims involving substantially overlapping facts. Plaintiff has
12   demonstrated she does not seek to join Demian as merely a sham defendant for
13   tactical purposes, and that she has at least a facially valid claim against Demian. No
14   party would likely suffer prejudice if Plaintiff were allowed to join Demian and
15   litigate in state court, while Plaintiff may suffer prejudice were the court to deny the
16   Motion. Indeed, as Catlin failed to address any of Plaintiff’s arguments regarding
17   joinder, Catlin appears to concede it would not suffer any prejudice were the court to
18   remand this action. After considering all factors, the court finds Plaintiff has
19   demonstrated good cause exists for the court to allow the joinder of Demian and to
20   remand the action to state court.
21         The court, therefore, GRANTS Plaintiff’s Motion with respect to Plaintiff’s
22   request to join Demian as an additional Defendant.
23   II.   Amendment Regarding Plaintiff’s “Bad Faith” Allegations
24         Defendant contends Plaintiff’s proposed SAC seeks to add a new “bad faith”
25   claim against Catlin based on its filing of the counterclaim for rescission in the FACC.
26   Dkt. 53 at 6-7 (citing Dkt. 46-2 (Tucker Decl. Ex. I (Proposed SAC) ¶¶ 4, 43)). Catlin
27   argues the court should deny Plaintiff leave to include this allegation in the proposed
28   SAC because Plaintiff failed to meet and confer with Catlin regarding the potential

                                                                                  PAGE 11 OF 12
 1   amendment and because the amendment is futile. Opp. 6-8. Plaintiff argues she is not
 2   asserting any new claims, the allegation was already mentioned in paragraph 37 of the
 3   FAC, and that she attempted to meet and confer on this issue with “daily emails” to
 4   which Defendant “refus[ed] to respond.” Dkt. 43 (FAC) ¶ 37; Reply 10.
 5         Plaintiff did not request to amend the FAC to add these allegations in her
 6   motion. The court declines to grant relief not requested or supported by citation to
 7   authority. Thus, the court DENIES Plaintiff’s motion to amend the FAC to add the
 8   allegations in paragraphs 4 and 43 of the proposed SAC.
 9                                      CONCLUSION
10         For the foregoing reasons, the court GRANTS Plaintiff’s Motion to join
11   Demian and REMANDS the action to the Los Angeles Superior Court. In light of the
12   court’s order, the court DENIES AS MOOT all pending motions and
13   applications. Dkts. 71, 80, 83.
14
15         IT IS SO ORDERED.
16
17   Dated: June 15, 2021
18                                               ______________________________
19                                               FERNANDO L. AENLLE-ROCHA
                                                 United States District Judge
20
21
22
23
24
25
26
27
28

                                                                              PAGE 12 OF 12
